Citation Nr: 0401486	
Decision Date: 01/15/04    Archive Date: 01/28/04

DOCKET NO.  02-00 990A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUES

1.  Entitlement to an increased evaluation for 
chondromalacia, status post left knee injury, currently rated 
as 20 percent disabling.

2.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative joint disease of the left knee.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from January 1975 to 
January 1978.

This matter initially came before the Board on appeal from a 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) of Montgomery Alabama.


REMAND

Unfortunately, the issues now on appeal above are not ripe 
for appellate adjudication.  

The record reveals that the RO failed to advise the veteran 
of the provisions of the Veterans Claims Assistance Act of 
2000 (VCAA), signed into law in November 2000, during the 
pendency of this appeal.  While the RO has provided most 
pertinent laws and regulations, specific notice as to the 
issues has not been fully accomplished.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The VCAA prescribes VA 
duties to notify the claimant of the evidence needed to 
substantiate a claim, of the evidence VA will obtain, and of 
the claimant's responsibilities with regard to obtaining 
evidence.  It also prescribes VA duties to help a claimant 
obtain relevant evidence.  The VCAA is codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002), and implemented by 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326 (2002).

In this case, none of the RO's post November 2000 
correspondence to the veteran specifically addresses the VCAA 
notice and duty to assist provisions as they pertain to the 
increased evaluation and TIDU issues currently on appeal, to 
particularly include the duty, imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), requiring the VA to 
explain what evidence will be obtained by whom.  See 
Quartuccio v. Principi, supra.  Action by the RO is required 
to satisfy the notification provisions of the VCAA.  See 
Disabled American Veterans et. al v. Secretary of Veterans 
Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  Based on this 
decision, the Board cannot rectify this problem.

The RO granted service connection for chondromalacia of the 
left knee and degenerative joint disease of the left knee and 
assigned separate 20 percent and 10 percent ratings under 
Diagnostic Codes 5257 and 5010.  The 10 percent rating has 
recently been assigned.  Thus, this appeal includes 
consideration of the initial rating and thus the guidance of 
the case Fenderson v. West, 12 Vet. App.119 (1999) is for 
application.  

The veteran asserts that his left knee disability has 
increased in severity since his last VA examination in March 
2001.  Recent VA and private outpatient treatment records 
covering the period 1999 to 2003 have been submitted showing 
continued treatment of the left knee.  The veteran stated 
that the left knee pain interfered with his work as an 
electrician.  

Given the veteran's complaints of increased pain and painful 
motion of the left knee joint, as well as functional loss due 
to pain, further consideration is indicated.  Also, review of 
the evidence relevant to the veteran's claim for TDIU reveals 
little to no competent evidence regarding the impact of the 
veteran's service-connected left knee disability on his 
capacity to maintain substantially gainful employment.

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO should furnish the veteran and 
his representative a letter notifying 
them of the VCAA and the duties to notify 
and assist imposed thereby, specifically 
as regards the claims for increased 
ratings for chondromalacia and 
degenerative joint disease of the left 
knee and TDIU currently on appeal.  The 
letter should specific notice as to the 
type of evidence necessary to 
substantiate each claim.  It should also 
be indicated which party would obtain 
what evidence.  The veteran should be 
asked whether he is undergoing continuing 
treatment for his left knee disorder, and 
if so, attempts to obtain pertinent 
records should also be undertaken.

2.  The veteran should thereafter be 
referred for VA orthopedic examination in 
order to determine the severity of the 
veteran's left knee.  All indicated tests 
and studies, to include X-rays, should be 
completed and all findings reported in 
detail.  These tests should specifically 
include limitation of motion for the left 
knee specifically reported in degrees, 
and measured by goniometer, as well as 
knee stability tests.  The examiner 
should be asked to determine whether 
there is objective evidence of lateral 
instability or subluxation of the left 
knee and if so, the degree of such 
instability and/or subluxation should be 
described.

The examiner should provide an accurate 
assessment of the left knee arthritis 
based upon the veteran's complaints of 
pain, particularly pain on motion and 
functional limitation resulting 
therefrom.  The examiner should be asked 
to answer the following questions:

a.  Does the veteran's left knee 
exhibit weakened movement, excess 
fatigability, incoordination, or 
pain on use attributable to the 
service connected disability (if 
feasible, the examiner should note 
the degree of additional range of 
motion loss due to these symptoms, 
or more specifically, should note 
the degree of movement at which any 
of such symptoms begin)?

b.  Does pain significantly limit 
functional ability during flare-ups 
or when the left knee is used 
repeatedly over a period of time 
(this determination should also, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss due to pain on use or 
during flare-ups)?

With respect to the subjective complaints 
of pain, the examiner is requested to 
specifically comment on whether pain is 
visibly manifested on movement of the 
joint, the presence and degree of, or 
absence of, muscle atrophy attributable 
to the service-connected left knee 
disorder, the presence or absence of 
changes in condition of the skin 
indicative of disuse due to the service-
connected left knee disorder, or the 
presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected left knee disorder.

On the basis of both current examination 
findings and a thorough review of all 
records in the claims file, the examiner 
should express an opinion regarding the 
overall degree of physical impairment 
resulting solely from the veteran's 
service-connected left knee disability 
and its effect on his ability to work.  
The claims folder must be provided to and 
reviewed by the examiner as part of the 
examination.

3.  The RO should then review the claims 
file and ensure that all notification and 
development action required by VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 are fully complied with 
and satisfied.  

4.  After completion of the above 
requested development, and any other 
development deemed warranted by the 
record, the RO should adjudicate each 
claim on appeal in light of all pertinent 
evidence and legal authority as 
appropriate.  With respect to the 
degenerative joint disease of the left 
knee, the RO should also consider the 
appropriateness of staged ratings, in 
accordance with the decision of the Court 
in Fenderson v. West, 12 Vet. App. 119 
(1999).  The RO should determine whether 
the veteran is precluded, solely by his 
service-connected left knee disability, 
from following a substantially gainful 
occupation and, if he is so precluded, 
assign TDIU pursuant to section 4.16(a) 
or (b), as appropriate.

5.  If any benefit sought on appeal 
remains denied, the RO must furnish the 
veteran and his representative an 
appropriate supplemental statement of the 
case (to include a summary of the 
pertinent legal authority codifying and 
implementing the VCAA, and clear reasons 
and bases for the RO's determination(s)), 
and afford them the requisite time period 
for response.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




